NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                      MAR 16 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

 CONG THANH CHAU,                                 No.   16-70010

                  Petitioner,                     Agency No. A042-811-907

   v.
                                                  MEMORANDUM *
 JEFFERSON B. SESSIONS III, Attorney
 General,

                  Respondent.

                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                                Submitted March 8, 2017**

Before:       LEAVY, W. FLETCHER, and OWENS, Circuit Judges.

        Cong Thanh Chau, a native and citizen of Vietnam, petitions pro se for

review of the Board of Immigration Appeals’ order summarily affirming an

immigration judge’s (“IJ”) order denying his motion to reconsider and reopen

removal proceedings. Our jurisdiction is governed by 8 U.S.C. § 1252. We review



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
for abuse of discretion the denial of a motion to reopen or reconsider and review de

novo questions of law. Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir.

2005). We deny in part and dismiss in part the petition for review.

      The agency did not abuse its discretion in denying Chau’s motion to

reconsider and reopen as untimely, where it was filed fourteen years after his final

order of removal, see 8 C.F.R. § 1003.23(b)(1), and Chau failed to establish any

exception to the filing deadline, see 8 C.F.R. § 1003.23(b)(4).

      To the extent Chau contends he is eligible for status under 8 U.S.C.

§ 1154(f), the IJ correctly noted that the granting of such status is outside of the

immigration court’s jurisdiction, see 8 U.S.C. § 1154(f)(1) (petition for

classification is to be filed with the Attorney General), and the record does not

reflect that Chau has filed such a petition.

      To the extent Chau requests prosecutorial discretion, we lack jurisdiction to

consider that request. See Vilchiz-Soto v. Holder, 688 F.3d 642, 644 (9th Cir.

2012) (order).

      Chau’s remaining contentions, including alleged violations of due process,

equal protection, and international law, are unpersuasive.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           2                                    16-70010